Order entered October 30, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01051-CR

                         EX PARTE BRADRICK J. COLLINS

                   On Appeal from the County Criminal Court No. 5
                                Dallas County, Texas
                        Trial Court Cause No. M17-18553-F

                                       ORDER
      We REINSTATE this appeal. The record has been filed in this appeal.

      We ORDER appellant to file his brief by November 20, 2018. We ORDER the State

to file its brief by December 10, 2018. If either party fails to file a brief by the due

date, the appeal will be submitted without that party’s brief.

      The Court will notify the parties of the submission date and panel

assignment upon completion of briefing.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE